DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  line 1 recites “a number of the openings ranges from 3 to 25 openings.”  This should be rephrased as –the plurality of openings comprises between 3 and 25 openings— or similar.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 11 and 13 of U.S. Patent No. 10,070,623. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites all limitations of the current application.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-12 and 14 of U.S. Patent No. 10,334,824. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites all limitations of the current application.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 19 and 20 of U.S. Patent No. 10,701,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the current invention is an obvious outcome of performing the patented method.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and therefore all claims) is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the base layer, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The entirety of the disclosure focuses on how the top covering is attached to a base, however the base is not recited in the claims.
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In this case, parent claim 1 recites that the internal cavity is accessible through an opening, however claim 12 recites that the internal cavity is substantially surrounded by the material around all sides of the internal cavity other than a bottom side.  It is unclear how the cavity is accessible to an animal if it is completely surrounded.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 7, 8, 10 and 11 (and therefore all claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the base. As detailed above, the disclosure does not detail how the apparatus can be used without the base.
Regarding claim 5, line 1 recites “the plurality of fasteners comprises up to 20 fasteners.”  It is unclear if this means 20 total fasteners, or 20 pairs of fasteners.
Regarding claims 7 and 8, both recite “the openings.”  It is unclear if these are the “plurality of cut out openings” recited in claim 6, or the “opening in the material” recited in claim 1.
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the play member is involved with the apparatus, i.e. where and how it is connected or interacts with the rest of the device.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over Krotts US 8,020,521.
Regarding claim 1, Krotts teaches a pet enrichment system, comprising: 
a material 20 formed into a pliable continuous landscape of a plurality of local extrema operating in a three-dimensional space, wherein at least one of the local extrema is a local minimum in between two local maximums, and wherein the continuous landscape of the plurality of local extrema forms an internal cavity accessible through an opening in the material, the internal cavity having space suitable for containing a companion animal and the opening being of sufficient size to permit the companion animal to pass through the opening into the internal cavity; and 
a plurality of fasteners 28, 29 (note that both sides can be attached with releasable fasteners- column 3, lines 1-10) configured to hold the material in the 

    PNG
    media_image1.png
    297
    515
    media_image1.png
    Greyscale

Figure 1- Krotts Figure 1

In this case, the shape of Krotts can be interpreted to be a plurality of three-dimensional peaks and valleys, as the shape displays several local peaks and valleys- even the ears 22 could be interpreted to be peaks.  Likewise, the “nose” region could be considered a local minimum with a fastener between two local maximums.  If applicant disagrees, then it would have been an obvious matter of design choice to make the different portions of the top covering with multiple peaks and valleys or of whatever form or shape was desired or expedient in order to increase pet interest or improve the aesthetic appearance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 2, Krotts discloses/teaches the invention as claimed as detailed above with respect to claim 1.  Krotts also teaches that the material is a carpet material (column 2, lines 40-48).
Regarding claim 3, Krotts discloses/teaches the invention as claimed as detailed above with respect to claim 1.  Krotts also teaches that the material does not break and substantially does not deform when folded (column 2, lines 40-48).
Regarding claim 4, Krotts discloses/teaches the invention as claimed as detailed above with respect to claim 1.  Krotts also teaches that at least one of the plurality of fasteners is a fastener selected from the group consisting of: a semi-permanent adhesive fastener, a clip fastener, a button fastener, a tie fastener, a zipper fastener, a clasp fastener, a snap fastener, a hook and loop fastener, and a magnet fastener (column 3, lines 1-10).
Regarding claim 5, Krotts discloses/teaches the invention as claimed as detailed above with respect to claim 1.  Krotts also teaches that the plurality of fasteners comprises up to 20 fasteners.  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to add the desired amount of fasteners to achieve the desired functionality, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Krotts discloses/teaches the invention as claimed as detailed above with respect to claim 1.  Krotts also teaches a play member 22, 24, 40
Regarding claim 11, Krotts discloses/teaches the invention as claimed as detailed above with respect to claim 10.  Krotts also teaches that the play member is removable, as anything is removable.  Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the various portions removable in order to customize the device or make cleaning easier, since it has been held that if it were considered desirable for any reason to obtain access to a first component to which a second component is applied, it would be obvious to make the second component removable for that purpose.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349.
Regarding claim 12, Krotts discloses/teaches the invention as claimed as detailed above with respect to claim 1.  Krotts does not teach that the internal cavity is substantially surrounded by the material around all sides of the internal cavity other than a bottom side of the internal cavity, however it would have been an obvious matter of design choice to make the different portions of the top covering with a closed portion or of whatever form or shape was desired or expedient in order to increase pet interest or improve the aesthetic appearance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krotts US 8,020,521 in view of Mauldin US 5,813,366 or Oliano US 6,076,486.
Regarding claim 6, Krotts discloses/teaches the invention as claimed as detailed above with respect to claim 1.  Krotts does not teach that the material comprises a plurality of cut-out openings.  Mauldin teaches a pet enrichment system with a base layer and a top layer, wherein the top layer comprises a plurality of cut-out openings 12, 14, 16.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Krotts with cut-out openings as 

    PNG
    media_image2.png
    229
    531
    media_image2.png
    Greyscale

Figure 2- Mauldin Figure 4B
Alternatively, Oliano teaches a pet enrichment system with a base layer and a top layer, wherein the top layer comprises a cut-out opening 12. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Krotts with a cut-out opening as taught by Oliano in order to allow more scent dispersal, provide an additional path to the retainer/receptacle, or to retain additional treats.  Oliano does not teach a plurality of cut-out openings, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to add multiple cut-outs in order to increase the scent dispersion or retain multiple treats, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

    PNG
    media_image3.png
    399
    400
    media_image3.png
    Greyscale

Figure 3- Oliano Figure 1E
Regarding claim 7, Krotts and Mauldin or Oliano teach the device as claimed as detailed above with respect to claim 6.   Mauldin also teaches that the number of the openings ranges from 3 to 25 openings.  Oliano does not teach a plurality of cut-out openings, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to add 3 to 25 cut-outs in order to increase the scent dispersion or retain multiple treats, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 8, Krotts and Mauldin or Oliano teach the device as claimed as detailed above with respect to claim 6.   Neither Mauldin or Oliano explicitly teach that at least one of the openings has a first size and at least another one of the openings has a second size, the second size being different from the first size, however it would have been an obvious matter of design choice to make the different portions of the openings of whatever relative sizes were desired in order to increase interest or improve the In re Reese, 129 USPQ 402.
Regarding claim 9, Krotts and Mauldin or Oliano teach the device as claimed as detailed above with respect to claim 6.   As taught, at least one of the plurality of fasteners is attached to the material between two of the plurality of openings.  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate fastener between the openings in order to ensure proper attachment, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over Miller US 4,387,530.
Regarding claim 1, Miller teaches a pet enrichment system, comprising: 
a material 10 formed into a pliable continuous landscape of a plurality of local extrema operating in a three-dimensional space, wherein at least one of the local extrema is a local minimum in between two local maximums, and wherein the continuous landscape of the plurality of local extrema forms an internal cavity accessible through an opening in the material, the internal cavity having space suitable for containing a companion animal and the opening being of sufficient size to permit the companion animal to pass through the opening into the internal cavity; and 
a plurality of fasteners 14, 16 configured to hold the material in the form of the pliable continuous landscape of the plurality of local extrema operating in the three-dimensional space, wherein at least one of the fasteners is attached to the material at a local extremum between two opposite local extrema of the plurality of local extrema.

    PNG
    media_image4.png
    213
    502
    media_image4.png
    Greyscale

Figure 4- Miller Figures 2, 6 and 10
If applicant disagrees about the size of the companion animal, then it would have been an obvious matter of design choice to make the device larger in order to make it easier to use or increase interest, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 2, Miller teaches the device as claimed as detailed above with respect to claim 1.   Miller does not teach that the material is a carpet material, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the device from carpet in order to give the device a pleasing texture, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 3, Miller discloses/teaches the invention as claimed as detailed above with respect to claim 1.  Miller also teaches that the material does not break and substantially does not deform when folded (column 1, lines 31-37).
Regarding claim 4, Miller discloses/teaches the invention as claimed as detailed above with respect to claim 1.  Miller also teaches that at least one of the plurality of 
Regarding claim 5, Miller discloses/teaches the invention as claimed as detailed above with respect to claim 1.  Miller also teaches that the plurality of fasteners comprises up to 20 fasteners.  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to add the desired amount of fasteners to achieve the desired functionality, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 6, Miller discloses/teaches the invention as claimed as detailed above with respect to claim 1.  Miller does not teach that the material comprises a plurality of cut-out openings, however it would have been an obvious matter of design choice to make the different portions of the material have cut-outs or of whatever form or shape was desired or expedient in order to achieve the desired likeness. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  Put differently, it would have been an obvious matter of design choice to style the material to have cut-outs in order improve the aesthetic appearance, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
Regarding claim 7, Miller teaches the device as claimed as detailed above with respect to claim 6.   Miller does not teach a specific number of cut-out openings, however it would have been obvious to one having ordinary skill in the art at the time the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 8, Miller teaches the device as claimed as detailed above with respect to claim 6.   Miller does not teach that at least one of the openings has a first size and at least another one of the openings has a second size, the second size being different from the first size, however it would have been an obvious matter of design choice to make the different portions of the openings of whatever relative sizes were desired in order to increase interest or improve the appearance, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Regarding claim 9, Miller teaches the device as claimed as detailed above with respect to claim 6.   As taught, at least one of the plurality of fasteners is attached to the material between two of the plurality of openings.  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate fastener between the openings in order to ensure proper attachment, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 10, Miller discloses/teaches the invention as claimed as detailed above with respect to claim 1.  Miller also teaches a play member 111, 112.
Regarding claim 11, Miller discloses/teaches the invention as claimed as detailed above with respect to claim 1.  Miller also teaches that the play member 111, 112 is removable (from the other fasteners).
[AltContent: textbox (Figure 5- Miller Figure 13)]
    PNG
    media_image5.png
    105
    101
    media_image5.png
    Greyscale
Regarding claim 12, Miller discloses/teaches the invention as claimed as detailed  above with respect to claim 1.  Miller also teaches that the internal cavity can be substantially surrounded by the material around all sides of the internal cavity other than a bottom side of the internal cavity.
Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 being unpatentable over Vesterholt US 2016/0330935 in view of Krotts US 8,020,521.
Regarding claim 1, Vesterholt teaches a pet enrichment system, comprising: 
a material 20 formed into a pliable continuous landscape, and wherein the continuous landscape forms an internal cavity accessible through an opening in the material, the internal cavity having space suitable for containing a companion animal and the opening being of sufficient size to permit the companion animal to pass through the opening into the internal cavity; and 
a plurality of fasteners 14 configured to hold the material in the form of the pliable continuous landscape, wherein at least one of the fasteners is attached to the material.

    PNG
    media_image6.png
    250
    453
    media_image6.png
    Greyscale

Figure 6- Vesterholt Figure 5
Vesterholt does not teach that the continuous landscape comprises a plurality of local extrema operating in a three-dimensional space, wherein at least one of the local extrema is a local minimum in between two local maximums; and the plurality of fasteners are configured to hold the material in the form of the pliable continuous landscape of the plurality of local extrema operating in the three-dimensional space, wherein at least one of the fasteners is attached to the material at a local extremum between two opposite local extrema of the plurality of local extrema.  Krotts teaches a pet enrichment system, comprising: 
a material 20 formed into a pliable continuous landscape of a plurality of local extrema operating in a three-dimensional space, wherein at least one of the local extrema is a local minimum in between two local maximums, and wherein the continuous landscape of the plurality of local extrema forms an internal cavity accessible through an opening in the material, the internal cavity having space suitable for containing a companion animal and the opening being of sufficient size to permit the companion animal to pass through the opening into the internal cavity; and 
a plurality of fasteners 28, 29 (note that both sides can be attached with releasable fasteners- column 3, lines 1-10) configured to hold the material in the form of the pliable continuous landscape of the plurality of local extrema operating in the three-dimensional space, wherein at least one of the fasteners is attached to the material at a local extremum between two opposite local extrema of the plurality of local extrema.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vesterholt such that the material holds a plurality of local extrema operating in a three-dimensional space, wherein at least one of the local extrema is a local minimum in between two local maximums as taught by Krotts in order 
If applicant disagrees about the shape, then it would have been an obvious matter of design choice to make the different portions of the top covering with multiple peaks and valleys or of whatever form or shape was desired or expedient in order to increase pet interest or improve the aesthetic appearance. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
If applicant disagrees with the fastener placement, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate fasteners at local minimums between the local maximums in order to ensure proper shape retention, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 2, Vesterholt and Krotts teach the device as claimed as detailed above with respect to claim 1.   Vesterholt does not teach that the material is a carpet material, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the device from carpet in order to give the device a pleasing texture, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Alternatively, Krotts also teaches that the material is a carpet material (column 2, lines 40-48). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vesterholt by fabricating it from carpet material as taught by Krotts in order to give the device a pleasing texture.
Regarding claim 3, Vesterholt and Krotts teach the device as claimed as detailed above with respect to claim 1.   Vesterholt also teaches that the material does not break and substantially does not deform when folded [0007].
Regarding claim 4, Vesterholt and Krotts teach the invention as claimed as detailed above with respect to claim 1.  Vesterholt also teaches that at least one of the plurality of fasteners is a fastener selected from the group consisting of: a semi-permanent adhesive fastener, a clip fastener, a button fastener, a tie fastener, a zipper fastener, a clasp fastener, a snap fastener, a hook and loop fastener, and a magnet fastener [0020].
Regarding claim 5, Vesterholt and Krotts teach the invention as claimed as detailed above with respect to claim 1.  Vesterholt appears to teach more than 20 fasteners, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to omit some fasteners in order to reduce manufacturing costs, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Regarding claim 10, Vesterholt and Krotts teach the invention as claimed as detailed above with respect to claim 1.  Vesterholt also teaches a play member 50.
Regarding claim 11, Vesterholt and Krotts teach the invention as claimed as detailed above with respect to claim 10.  Vesterholt also teaches that the play member 50 is removable.
Regarding claim 12, Vesterholt and Krotts teach the invention as claimed as detailed above with respect to claim 1.  Neither Vesterholt nor Krotts teach that the internal cavity is substantially surrounded by the material around all sides of the internal cavity other than a bottom side of the internal cavity, however it would have been an obvious matter of design choice to make the different portions of the top covering with a In re Dailey et al., 149 USPQ 47.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vesterholt US 2016/0330935 in view of Krotts US 8,020,521 and Mauldin US 5,813,366 or Oliano US 6,076,486.
Regarding claim 6, Vesterholt and Krotts teach the invention as claimed as detailed above with respect to claim 1.  Vesterholt does not teach that the material comprises a plurality of cut-out openings.  Mauldin teaches a pet enrichment system with a base layer and a top layer, wherein the top layer comprises a plurality of cut-out openings 12, 14, 16.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Vesterholt with cut-out openings as taught by Mauldin in order to allow more scent dispersal, provide an additional path to the retainer/receptacle, or to retain additional treats.
Alternatively, Oliano teaches a pet enrichment system with a base layer and a top layer, wherein the top layer comprises a cut-out opening 12. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Vesterholt with a cut-out opening as taught by Oliano in order to allow more scent dispersal, provide an additional path to the retainer/receptacle, or to retain additional treats.  Oliano does not teach a plurality of cut-out openings, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to add multiple cut-outs in order to increase the scent dispersion or retain multiple treats, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co.
Regarding claim 7, Vesterholt, Krotts and Mauldin or Oliano teach the device as claimed as detailed above with respect to claim 6.   Mauldin also teaches that the number of the openings ranges from 3 to 25 openings.  Oliano does not teach a plurality of cut-out openings, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to add 3 to 25 cut-outs in order to increase the scent dispersion or retain multiple treats, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 8, Vesterholt, Krotts and Mauldin or Oliano teach the device as claimed as detailed above with respect to claim 6.   Neither Mauldin or Oliano explicitly teach that at least one of the openings has a first size and at least another one of the openings has a second size, the second size being different from the first size, however it would have been an obvious matter of design choice to make the different portions of the openings of whatever relative sizes were desired in order to increase interest or improve the appearance, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Regarding claim 9, Vesterholt, Krotts and Mauldin or Oliano teach the device as claimed as detailed above with respect to claim 6.   As taught, at least one of the plurality of fasteners is attached to the material between two of the plurality of openings.  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate fastener between the openings in order to ensure proper attachment, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited references demonstrate other prior art that teaches material that can be connected to itself in a variety of three-dimensional shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642